Citation Nr: 1447812	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1977.  He died in January 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in January 2008 from lung cancer due to or as a consequence of chronic obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's death, service connection was established for laryngitis and pharynx injury with aphonia rated at 100 percent, labyrinthitis with vertigo rated at 30 percent, bilateral hearing loss at 10 percent, tinnitus at 10 percent, otitis media of the right ear at 10 percent, sinusitis at 10 percent, and a noncompensable rating for bilateral tympanic membrane perforation, post-operative tympanomastoidectomy of the right ear.

3.  The evidence does not show that the Veteran was exposed to an herbicide (to include Agent Orange) during service.

4.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.

CONCLUSION OF LAW

The criteria for serviced connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Pursuant to the July 2012 remand, an August 2012 letter satisfied the duty to notify provisions.  This letter specifically addressed the claim of service connection for cause of death and was fully compliant with Hupp.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent that there is a timing of notice error, as fully compliant notice did not precede the initial adjudication of the appellant's claim, the later notice was followed by a subsequent readjudication, most recently in a February 2013 supplemental statement of the case, thereby curing any timing error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained.  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  VA's development of the claim has included assistance in determining whether the Veteran was exposed to, or should be presumed to have been exposed to, herbicide agents such as Agent Orange.  All necessary development in this type of claim has been accomplished, including contacting the United States Army and Joint Services Records Research Center (JSRRC).  The development has not led to a finding that the Veteran was affirmatively exposed to herbicide agents, had service in-country in the Republic of Vietnam or had perimeter duty during Thailand service.  Thus, further remand for such development is not necessary.

Additionally, a VA opinion was obtained in February 2013, also pursuant to the Board's July 2012 remand.  The record does not reflect that this opinion is inadequate for deciding the claim.  As the opinion is based on the Veteran's accurate medical history and medical principles, the Board finds the opinion is adequate so the Board's evaluation of the claim is a fully informed one.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim files.  As there is no indication that any failure on part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II. Legal Criteria

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death. 38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include lung cancer), shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).
III. Analysis

The appellant maintains that service connection for the cause of the Veteran's death is warranted based on her belief that the Veteran was exposed to Agent Orange during his service.  Specifically, the appellant contends that the Veteran set foot in Vietnam, that he was exposed to herbicides used in Thailand, and that he was exposed to herbicides while flying through chemical clouds.  Alternatively, the appellant's representative argues that the Veteran's service-connected laryngitis and pharynx injury with aphonia, which was evaluated as 100 percent disabling at the time of the Veteran's death, contributed to his death.

The Veteran died on January [redacted], 2008 from lung cancer due to or as a consequence of COPD.  At the time of the Veteran's death, service connection had been established for a laryngitis and pharynx injury with aphonia, labyrinthitis with vertigo, bilateral hearing loss, tinnitus, otitis media of the right ear, sinusitis, and a bilateral tympanic membrane perforation.  Service connection was not in effect for lung cancer or COPD during the Veteran's lifetime.  Nevertheless, service connection may be warranted for the cause of his death if any disorder or disease process leading to, or contributing to, his death was related to his active military service.

In January 1978, the Veteran stated that he received treatment in Vietnam for an in-service right ear disability from 1971 to 1972.  In August 1997, the Veteran again reported that he received treatment for an in-service right ear disability that reportedly occurred in Vietnam as a result of an explosion in 1972.  Additionally, the appellant maintains that the Veteran rotated through a small base in Vietnam as part of the 18th Special Operations Squadron.  In support of her assertion, the appellant submitted an internet article asserting that the 18th Special Operations Squadron participated in combat support that included helicopter escorts for clandestine insertion and extraction of personnel in North Vietnam.  

The Veteran's service treatment records reveal that the Veteran was treated for external otitis in August 1971 after complaining of an ear infection with progressive hearing loss in the right ear.  He received ongoing treatment for chronic otitis externa and otitis media throughout 1971 and 1972; however, the records are silent for treatment regarding a ruptured ear drum as a result of an explosion in Vietnam.  Additionally, while the appellant sincerely asserts that the Veteran served on the landmass of Vietnam, the JSSRC was unable to confirm whether the Veteran served in the Republic of Vietnam.  Sufficient evidence to show service in Vietnam has not been submitted into the record even with assistance from VA in obtaining service-related records and in researching the matter.

As to the possibility of in-service exposure to herbicide agents while serving in Thailand, the evidence of record does not establish that the Veteran was exposed to herbicides.  The records indicate that the Veteran served at Nakhon Phanom Royal Thai Air Force Base (RTAFB) in Thailand from May 1971 to February 1972 and from July 1972 to October 1972.  The appellant submitted a research paper entitled "Herbicide use in Thailand," which asserts that herbicides were used in Thailand along base perimeters.  In a memorandum, the Department of Defense (DOD) reported that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  Therefore, if a Veteran's military occupation specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

During his service in Thailand, the Veteran served as crew chief and was responsible for pre-flight and post-flight inspections and maintenance for AC-119K gunships as set forth in his service personnel records.  The JSSRC noted that the history was negative and did not report on the Veteran's duty assignments or living quarter locations in proximity to the base perimeter.  His personnel records do not show that his MOS and military duties placed him at or near the perimeter of the base such that he was exposed to any herbicides used on base.  Additionally, the appellant has not submitted any evidence as to whether the Veteran was at or near the perimeter of the base.  Thus, the evidence does not establish that the Veteran was exposed to herbicides used on the base due to his being at or near the perimeter of the base in Thailand.

The appellant also maintains that the Veteran was exposed to herbicides while in flight.  In support of her assertion, the appellant submitted several internet articles regarding AC-119K gunship missions in Vietnam.  Notably, the article does not specifically address whether the Veteran was exposed to herbicides during his service in Thailand.  Additionally, the Veteran's personnel records do not indicate that he flew on the aircrafts during missions to Vietnam.  Accordingly, the evidence does not establish that the Veteran was exposed to herbicides while in flight aboard an AC-119K as the evidence does not establish that the Veteran flew on the aircrafts.  Moreover, the Veteran would not be competent to attest to the chemical makeup a type of cloud through which he may have flown.  See Bardwell v. Shinseki, 24 Vet. App. at 36 (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

For the foregoing reasons, the Veteran is not presumed to have been exposed to herbicide agents during active duty service.  Additionally, the evidence does not show actual exposure to herbicide agents.  Neither the appellant nor the representative possesses the competence, i.e. the personal knowledge, that the Veteran was exposed to herbicide agents.  Thus, service connection for the cause of the Veteran's death is not warranted for lung cancer, on a direct basis as related to exposure to herbicide agents because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

Furthermore, the weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service.  In addition to direct service connection, certain chronic diseases may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This includes one of the diseases listed on the Veteran's death certificate, namely lung cancer.

The post-service treatment records show that lung cancer was initially identified in January 2008.  There is no suggestion that lung cancer manifested to a compensable degree as early as November 1978-one year after the Veteran's separation from service.  Therefore, the Board concludes that service connection is not warranted for lung cancer as the cause of the Veteran's death based on the presumptive provisions pertaining to chronic diseases.

As noted previously, the Veteran was service connected for laryngitis and pharynx injury with aphonia, labyrinthitis with vertigo rated, bilateral hearing loss, tinnitus, otitis media of the right ear, sinusitis, and a bilateral tympanic membrane perforation, post-operative tympanomastoidectomy of the right ear.  Although none of the Veteran's service-connected disabilities were explicitly listed as a cause of the Veteran's death, the complexity of the medical issues involved warranted a medical opinion.

In February 2013, a VA physician reviewed the evidence of record.  The VA physician noted the Veterans thirty-five year smoking history and opined that the Veteran's death from lung cancer was less likely than not caused, hastened, or materially contributed to by any service-connected disability either singularly or in combination.  The physician also stated that the Veteran's service-connected disabilities did not involve an active process affecting vital organs that produced debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of lung cancer and COPD.  

The physician concluded that cigarette smoking lead to the Veteran's COPD and lung cancer.  In support of his conclusion, the physician cited peer reviewed literature which stated that lung cancer stood out from most other cancers because of recognition of the major modifiable risk factor leading to the disease, namely exposure to tobacco smoke.  The evidence linking cigarette smoking to human lung cancer has included a large volume of both prospective and retrospective epidemiological research.  A direct link between tobacco and lung cancer was established based upon the finding that a chemical constituent of tobacco smoke, damages three specific loci on the tumor-suppressor gene that are known to be abnormal in approximately sixty percent of cases found in lung cancer.  Estimates of the relative risk of lung cancer in the long-term smoker compared with the lifetime nonsmoker vary from 10 to 30 fold.

In consideration of the evidence of record, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death, and the disease processes leading to the Veteran's death are not attributable to his active military service and they were not caused or made worse by any service-connected disability.  The issues raised by the case involve complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  They are not matters on which a layperson can provide a competent opinion. Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Here, a VA physician provided a competent medical opinion on the matter that was not supportive of the appellant's claim.  The relevant evidence was considered and significantly, the physician provided an explanation for the opinion and attributed the Veteran's death to nonservice-related causes.  The appellant has not submitted any medical opinion or general medical literature to refute this conclusion and no such evidence is of record.  In this case, as explained above the VA physician considered the appellant's theory and it was not endorsed.

Accordingly, although the Board is sympathetic to the appellant in this matter, entitlement to service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


